J-A14043-22

                                   2022 PA Super 103


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYMOND TAYLOR                             :
                                               :
                       Appellant               :   No. 1167 MDA 2021

          Appeal from the Judgment of Sentence Entered April 22, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0000551-2020


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                    FILED: JUNE 3, 2022

        Appellant, Raymond Taylor, appeals from the April 22, 2021, judgment

of sentence entered in the Court of Common Pleas of Lackawanna County

following his conviction by a jury on the charges of rape of a child, involuntary

deviate sexual intercourse with a child, statutory sexual assault, unlawful

contact with a minor, sexual assault, endangering the welfare of a child, and

corruption of minors.1 After a careful review, we affirm.

        The trial court has aptly summarized the relevant facts and procedural

history as follows:

             In December [of] 2019, [Appellant] was babysitting C.R.,
        who was his fiancé’s cousin’s four-year-old daughter. N.T.,
        12/7/20, [at] 118. He babysat her in his home while her parents
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3131(c), 3123(b), 3122.1(b), 6318(a)(1), 3124.1,
4304(a)(1), and 6301(a)(1)(i), respectively.
J-A14043-22


     were at work. [Id.] Soon thereafter, C.R. was sitting on her
     father’s…lap, when she grabbed his genitals. [Id.] at 119. He
     thought she was going to try and put her mouth on his penis. [Id.]
     [He] told his wife about the incident. [Id.] at 120. They had a
     conversation with [C.R.] during which C.R. stated, “Uncle Ray
     sticks his cock in my mouth.” [Id.]. [C.R.’s parents] were both
     shocked by the statement. [Id.] [C.R.] subsequently made
     similar statements to her [paternal] grandfather…. [Id.] at 136.
     At that point, [C.R.] was taken to the Children’s Advocacy Center
     (“CAC”) where she made a similar disclosure. [Id.] at 121.
           Due to the above allegations, on December 18, 2019,
     [Appellant] appeared at the Carbondale Police Department at the
     request of Detective Timothy Mackrell. N.T., 12/9/20, at 15.
     Detective Mackrell began the interview by advising [Appellant] of
     his Miranda rights. [Id.] at 12. The first part of the videotaped
     interview lasted approximately one hour and nine minutes. N.T.,
     12/8/20, at 40. In the first part of the interview, [Appellant]
     denied the allegations. N.T., 12/9/20, at 19. He agreed to take
     a Computer Voice Stress Analysis test (“CVSA”). The pre-CVSA
     interview, the CVSA, and the post-CVSA interviews were
     conducted by Detective Jess Van Deusen of the Carbondale Police
     Department. [Id.] at 121-22. This portion was not videotaped
     and lasted approximately one hour and ten minutes. N.T.,
     12/8/20, at 6. The detectives then informed [Appellant] that he
     failed the exam.      [Id.] at 4.    Detective Mackrell resumed
     questioning [Appellant] for approximately thirty minutes. N.T.,
     12/9/20, at 33. During this portion of the unrecorded interview,
     [Appellant] confessed. Detective Mackrell requested that
     [Appellant] repeat his admission statement on videotape. [Id.]
     at 27. The detective had trouble turning the recorder back on, so
     he enlisted the help of two other Carbondale Police Officers, along
     with [Appellant] himself. N.T., 12/8/20, at 32. [Appellant] then
     repeated his admission on tape in a recording that lasted one
     minute and eighteen seconds long.
           On or about December 18, 2019, [Appellant] was arrested
     for rape and related offenses.         On the eve of trial, the
     Commonwealth filed an amended information, which listed the
     [charges indicated supra]. On December 9, 2020, after a three-
     day jury trial, the jury returned a verdict of guilty on all counts.
           On April 22, 2021, the trial court imposed the following
     sentence: On count I, rape of a child, ten (10) to twenty (20)
     years in a state correctional institution[;] count II merged with
     count I, [so] no further penalty was imposed[;] count III,

                                    -2-
J-A14043-22


       statutory sexual assault, three (3) to six (6) years [in prison]
       consecutive to count I[;] count IV, unlawful contact with a minor,
       three (3) to six (6) years [in prison], also consecutive to counts I
       and III[;] count V merged with count III, [so] no further penalty
       was imposed[;] count VI, endangering the welfare of a child, one
       (1) to two (2) years [in prison] consecutive to counts I, III, and
       IV[;] count VII, corruption of minors, one (1) to two (2) years [in
       prison] consecutive to counts I, III, IV, and VI[.]
             The aggregate sentence imposed [was] 18-36 years to be
       served in a state correctional facility. Additionally, [Appellant was
       ordered to] register as a Tier III lifetime registrant pursuant to the
       Adam Walsh Child Protection and Safety Act pursuant to 42
       Pa.C.S.A. § 9799.10 et seq.
               [On May 14, 2021, Appellant filed a counseled motion
       seeking an application for extension of time to file post-sentence
       motions.] On May 19, 2021, the [trial] court [expressly] granted
       [Appellant’s] request for additional time to file post-sentence
       motions. [On June 1, 2021, Appellant filed a counseled post-
       sentence motion, and the trial court denied the motion on August
       10, 2021.] Appellant filed a [notice of] appeal on August 31,
       2021.[2] [On that same date, the trial court ordered Appellant to
       file a Pa.R.A.P. 1925(b) statement, and Appellant timely complied.
       The trial court filed a responsive Rule 1925(a) opinion on October
       26, 2021.]


____________________________________________


2  We note that, generally, a post-sentence motion must be filed within ten
days after the imposition of sentence, and to be timely, an appeal must be
filed within thirty days of the entry of the order deciding the motion.
Pa.R.Crim.P. 720(A)(2)(a). An untimely post-sentence motion does not toll
the time to file an appeal. Commonwealth v. Green, 862 A.2d 613, 618
(Pa.Super. 2004) (en banc). However, where the defendant files a separate
and distinct request to file a post-sentence motion nunc pro tunc, and the trial
court expressly grants the request within thirty days of the imposition of
sentence, the time to file an appeal may be tolled. Commonwealth v.
Capaldi, 112 A.3d 1242 (Pa.Super. 2015). Here, Appellant filed a separate
motion seeking to file post-sentence motions nunc pro tunc, and the trial court
expressly granted the motion within thirty days of the imposition of sentence.
Appellant then filed his post-sentence motion within ten days of being granted
nunc pro tunc relief, and he filed his notice of appeal within thirty days of the
order denying his post-sentence motion. Thus, this appeal is properly before
us. See id.

                                           -3-
J-A14043-22


Trial Court Opinion, filed 10/26/21, at 1-4 (unnecessary parenthesis omitted)

(footnote added).

      On appeal, Appellant sets forth the following issues in his “Statement of

the Questions Involved” (verbatim):

      1. Did the trial court commit reversible error when it violated the
         coordinate jurisdiction rule?
      2. Did the trial court commit reversible error when it denied a trial
         continuance to the defense?
      3. Did the trial court commit reversible error when it found C.R.
         competent to testify?
      4. Did the trial court commit reversible error when it made
         evidentiary errors at trial?
      5. Did the trial court commit reversible error when it did not issue
         a missing evidence and/or missing witness instruction to the
         jury?
      6. Did the trial court arrive at a manifestly unreasonable sentence
         for the Defendant considering the discretionary aspects of
         sentencing?

Appellant’s Brief at 8-9 (suggested answers omitted).

      In his first issue, Appellant contends the Honorable Margaret Moyle

violated the coordinate jurisdiction rule when she granted, in part, the

Commonwealth’s motion for reconsideration as it relates to an order entered

by then President Judge Michael J. Barrasse. We conclude Appellant is not

entitled to relief on this claim.

      In the case sub judice, the Commonwealth filed a motion in limine

seeking to introduce evidence of other crimes pursuant to Pa.R.E. 404(b).

Specifically, the Commonwealth sought to admit testimony from D.D. and



                                      -4-
J-A14043-22


S.T., both of whom reported that Appellant sexually abused them when they

were young children and in his care. Judge Barrasse denied the motion in

limine, thus precluding the testimony.

      However, the Commonwealth filed a timely motion for reconsideration

of Judge Barrasse’s order. The next day, to assist the trial court in conducting

several jury trials scheduled for December 7, 2020, Judge Barrasse

transferred Appellant’s case to Judge Moyle for trial. See Trial Court Opinion,

filed 10/26/21, at 6. Judge Barrasse specifically instructed Judge Moyle to

rule on the Commonwealth’s outstanding motion for reconsideration. See id.

      Accordingly, Judge Moyle held oral argument on the Commonwealth’s

motion for reconsideration and granted, in part, the motion.       Specifically,

Judge Moyle held that D.D. and S.T. could testify to Appellant’s sexual abuse,

but she limited the testimony to acts committed against them as of the time

they were five years old. Judge Moyle specifically excluded testimony related

to Appellant’s sexual abuse of D.D. after he turned five years old.

      Appellant now contends that, under the coordinate jurisdiction rule,

Judge Moyle was required to adopt Judge Barrasse’s order, which denied the

Commonwealth’s motion in limine in its entirety, when the case was

transferred to her to rule on the Commonwealth’s motion for reconsideration.

      Initially, we note Appellant raised his coordinate jurisdiction challenge

for the first time in his post-sentence motion. That is, despite Judge Moyle

advising the parties that the case had been transferred to her docket, she


                                     -5-
J-A14043-22


would be ruling on the Commonwealth’s motion for reconsideration, and she

then held a pre-trial hearing on the motion, Appellant did not lodge a timely

objection based on the coordinate jurisdiction rule.3

       Thus, this issue has been waived. See Commonwealth v. Sanchez,

623 Pa. 253, 82 A.3d 943 (2013) (holding that, in order to preserve an issue,

an objection must be lodged as soon as is practical); Keffer v. Bob Nolan’s

Auto Service, Inc., 59 A.3d 621, 629 (Pa.Super. 2012) (finding issue based

on coordinate jurisdiction rule to be waived where it was raised for the first

time in post-trial motions).

       Nevertheless, even if Appellant has properly preserved this claim, we

conclude Appellant’s claim is meritless.4 It is well-settled that the coordinate

jurisdiction rule is part of the law of the case doctrine and prohibits a court

involved in the later phases of a litigated matter from reopening questions

decided by another judge of the same court in earlier phases of the matter.

See Commonwealth v. Starr, 541 Pa. 564, 664 A.2d 1326 (1995). In

deciding whether to apply the coordinate jurisdiction rule, the court must look

to where the rulings occurred in the context of the procedural posture of the


____________________________________________


3 Appellant acknowledges as much in his appellate brief. See Appellant’s Brief
at 26 (arguing that, if the trial court would have granted Appellant’s pre-trial
request for a continuance, defense counsel would have raised the coordinate
jurisdiction rule).

4Appellant’s claim raises a question of law, and therefore, our standard and
scope of review is de novo and plenary. Commonwealth v. Viglione, 842
A.2d 454 (Pa.Super. 2004) (en banc).

                                           -6-
J-A14043-22


case. See Riccio v. American Republic Ins. Co., 550 Pa. 254, 705 A.2d

422 (1997).

      Generally, the coordinate jurisdiction rule commands that, upon transfer

of a matter between trial judges of coordinate jurisdiction, a transferee trial

judge may not alter resolution of a legal question previously decided by a

transferor trial judge. See Starr, supra. As our Supreme Court stated in

Starr, “[J]udges of coordinate jurisdiction sitting in the same case should not

overrule each others’ decisions.” Id. at 1331.

      “Departure…is allowed only in exceptional circumstances such as where

there has been an intervening change in the controlling law, a substantial

change in the facts or evidence giving rise to the dispute in the matter, or

where the prior holding was clearly erroneous and would create a manifest

injustice if followed.” Id. at 1332. The rule serves “not only to promote the

goal of judicial economy” but also: “(1) to protect the settled expectations of

the parties; (2) to ensure uniformity of decisions; (3) to maintain consistency

during the course of a single case; (4) to effectuate the proper and

streamlined administration of justice; and (5) to bring litigation to an end.”

Id. at 1331.

      In some circumstances, however, application of the rule can “thwart the

very purpose the rule was intended to serve, i.e., that judicial economy and

efficiency be maintained.” Salerno v. Philadelphia Newspapers, Inc., 546

A.2d 1168, 1170 (Pa.Super. 1988). Thus,…the rule does not apply where two


                                     -7-
J-A14043-22


motions differ in kind, then a second judge is not precluded from granting

relief though another judge has denied an earlier motion. Goldey v. Trustees

of University of Pennsylvania, 544 Pa. 150, 675 A.2d 264, 267 (1996).

The rule does not apply when distinct procedural postures present different

considerations, then a substituted judge may correct mistakes made by

another judge at an earlier stage of the trial process, or, perhaps more

accurately, may revisit provisional rulings made earlier in the litigation. See

Riccio, supra.

      In the case sub judice, in addressing Appellant’s claim that Judge Moyle

violated the coordinate jurisdiction rule, the trial court indicated:

            [The trial] court did not re-open an already settled issue. In
      this case, the previous Judge ruled on the Commonwealth’s
      motion in limine, but relinquished jurisdiction before a ruling could
      be made on the Commonwealth’s motion for reconsideration. As
      such, the coordinate jurisdiction rule was not violated. On
      December 4, 2020, [then] President Judge Barrasse notified
      [Judge Moyle] that he was relinquishing jurisdiction of the matter,
      and he specifically directed [her] to rule on the Commonwealth’s
      motion for reconsideration. [The trial] court allowed both the
      defense and the Commonwealth to present additional oral
      argument prior to trial regarding the Commonwealth’s motion for
      reconsideration. At oral argument, the Commonwealth submitted
      a proffer regarding S.T., stating that if called to testify, she would
      say she was five (5) years old when she was sexually assaulted
      by [Appellant], she was forced to remove her clothes, and
      [Appellant] penetrated her vagina with his penis. N.T., 12/7/20,
      at 17-18. She was in [Appellant’s] home and in his care at the
      time of the assault. [Id.] at 18.
             Additionally, the Commonwealth proffered that D.D. would
      testify that when he also was five (5) years old he was left in
      [Appellant’s] care while his mother was at work. [Id.] at 20. The
      Commonwealth proffered that D.D. would testify that [Appellant]
      touched his penis and forced D.D. to perform oral sex on him.
      [Id.] at 32. The Commonwealth argued these similarities [to the

                                      -8-
J-A14043-22


       instant matter] satisfied its burden under Rule 404(b) and that
       the evidence should be allowed to be admitted at trial[.] At the
       conclusion of oral argument, the [trial] court allowed the evidence
       after the Commonwealth agreed to modify its original proffer by
       significantly limiting the testimony of D.D.[5] More specifically, the
       [trial] court made the following finding:
              THE COURT: All right. If you’re able to—I think that
              limiting the testimony to just that, that is enough
              similarity, and I would allow that.
              [ADA]: Okay.
              THE COURT: And allow [S.T.]. I think that the
              similarities are enough right there.
              [ADA]: Okay.
              THE COURT: The child is the same age, the child is
              known to [Appellant], [Appellant] is in a custodial
              capacity to each child, they’re alone in [Appellant’s]
              residence. And in two cases it’s oral sex, and in one
              case its vaginal touching. I think those similarities
              right there are sufficient under the rules. I will allow
              it. I will not allow the Commonwealth to go beyond
              and into all that other stuff.
       [Id.] at 31-32.
              Initially, the Commonwealth sought to introduce Rule
       404(b) evidence, which included several incidents that were
       dissimilar. At oral argument on the motion for reconsideration,
       [the trial] court granted the motion, in part, and denied it, in part.
       The [trial] court excluded the instance of alleged sexual abuse on
       D.D., which did not satisfy the strictures of Rule 404(b) that
       requires sufficiently similar evidence.
            [Pa.R.E.] 404(b) provides “evidence of other crimes is
       admissible when it tends to prove a common plan, scheme, or
____________________________________________


5 In its motion in limine, the Commonwealth proffered that Appellant sexually
abused D.D. until he was sixteen years old, and at times, he would dress D.D.
in women’s clothing. However, at the hearing on the motion for
reconsideration, the Commonwealth proffered that, in order to establish the
similarities between the instant case of sexual abuse and the abuse of D.D.,
the Commonwealth would limit D.D.’s testimony to the fact Appellant sexually
abused him when he was five years old without mentioning the women’s
clothing. N.T., 12/7/21, at 29.

                                           -9-
J-A14043-22


      design embracing the commission of two or more crimes so
      related to each other that proof of one tends to prove the others.”
      Pa.R.E. 404(b); Commonwealth v. Saez, 225 A.3d 169, 178
      (Pa.Super. 2019)[; Commonwealth v. O’Brien, 836 A.2d 966
      (Pa.Super. 2003) (two prior sexual assaults on minor boys
      admissible under common-scheme-or-plan exception in trial
      relating to assault on third minor boy).] In [the case sub judice],
      there were sufficient similarities in the newly proffered evidence
      presented at the motion for reconsideration. In light of the new
      proffer, [Judge Moyle] granted the Commonwealth’s motion for
      reconsideration and allowed the evidence.
            It is clear from the case law, additional oral argument on
      the motion for reconsideration, and the policy considerations
      behind the coordinate jurisdiction rule that [the trial] court acted
      properly. The [trial] court did not overturn a previous ruling made
      by a different judge but simply granted the motion for
      reconsideration. Additionally, [the trial] court was within the
      parameters of Rule 404(b) when it allowed the evidence as stated
      [supra], and for these reasons, [Appellant’s] appeal regarding the
      coordinate jurisdiction rule and the admissibility of the Rule
      404(b) evidence should be denied.

Trial Court Opinion, filed 10/26/21, at 7-10 (footnote omitted) (some citations

to record omitted) (unnecessary parenthesis omitted) (footnote added).

      We agree with the trial court’s sound reasoning. Thus, we find Appellant

is not entitled to relief on his challenge based on the coordinate jurisdiction

rule. See Starr, supra.

      In his second issue, Appellant contends the trial court erred in denying

his motion for a continuance, which he made at the beginning of the pre-trial

hearing before Judge Moyle regarding the Commonwealth’s motion for

reconsideration of Judge Barrasse’s order denying the Commonwealth’s

motion in limine. Appellant’s entire appellate argument regarding this issue

is as follows (verbatim):

                                     - 10 -
J-A14043-22


           When the trial court erred by ruling in violation of the
      Coordinate Jurisdiction Rule, it then compounded its error by
      denying a defense motion for continuance.
            Had the Court permitted the continuance, the defense would
      have raised the Coordinate Jurisdiction Rule violation issue, it
      could have been corrected, and the defense could also have
      addressed the expected testimony of [D.D.] and S.T., more
      thoroughly.
            Ordinarily, denial of a continuance is within the sound
      discretion of the trial court, but it is reversible error and an abuse
      of discretion where the continuance requested is necessitated by
      a ruling of the trial court which misapplied the law.
      Commonwealth v. Ross, 57 A.3d 85 (Pa.Super. 2012) (en
      banc).
            Here, defense counsel sought a continuance based on the
      ruling of the judge receiving transfer of the case which upended
      the decision of the transferring judge on the admissibility of
      evidence. That ruling violated the Coordinate Jurisdiction Rule[.]
      Therefore, the new ruling misapplied the law. A denial of a
      continuance under such circumstances permits a new trial. Id.

Appellant’s Brief at 26-27 (citation to record omitted). We conclude Appellant

is not entitled to relief.

      Initially, as Appellant acknowledges, it is well-settled that the decision

to grant or deny a request for a continuance is within the sound discretion of

the trial court.   Commonwealth v. Pries, 861 A.2d 951, 953 (Pa.Super.

2004). Discretion is abused when “the law is overridden or misapplied, or the

judgment exercised is manifestly unreasonable, or the result of partiality,

prejudice, bias, or ill-will, as shown by the evidence or the record....”

Commonwealth v. Chambers, 546 Pa. 370, 685 A.2d 96, 104 (1996)

(quotation omitted).




                                     - 11 -
J-A14043-22


      Here, Appellant suggests he should have been granted a continuance so

that he could have raised the alleged coordinate jurisdiction rule violation.

Initially, we note Appellant did not lodge his request for a continuance based

on this theory, and he raised the instant theory for the first time in his post-

sentence motion.

      That is, during the pre-trial hearing on the Commonwealth’s motion for

reconsideration, Appellant asked Judge Moyle that, “if [she was] going to

change Judge Barrasse’s ruling on the prior bad acts,” he desired a

continuance so that he could prepare for trial with the idea that the statements

related thereto would be admissible. N.T., 12/7/20, at 4. Appellant did not

inform the trial court he required a continuance to raise a theory regarding

the coordinate jurisdiction rule.

      Moreover, Appellant has not explained how he was prevented from

raising the coordinate jurisdiction rule during the pre-trial hearing before

Judge Moyle or why a continuance was necessary for him to do so. See Pries,

supra. In any event, to the extent Appellant’s request of a continuance is

intertwined with his averments regarding an alleged coordinate jurisdiction

rule violation, as indicated supra, we find there was no such violation.

      Further, Appellant baldly claims that, had Judge Moyle granted his

request for a continuance, he would have addressed the trial testimony of

D.D. and S.T. “more thoroughly.” Appellant’s Brief at 26. However, aside

from his bald allegation, Appellant has not explained on appeal how he would


                                     - 12 -
J-A14043-22


have benefitted from a continuance in this regard. Thus, we conclude

Appellant is not entitled to relief. See Pries, supra.

      In his third issue, Appellant contends the trial court erred in finding C.R.,

who was five years old at the time of trial, competent to testify.

      We   review    a   competency     ruling   for   an   abuse   of   discretion.

Commonwealth v. Delbridge, 578 Pa. 641, 855 A.2d 27, 34 n.8 (2003).

“Most fundamentally, a trial court’s judgment is manifestly unreasonable, and

therefore an abuse of discretion, if it does not find support in the record.”

Commonwealth v. D.J.A., 800 A.2d 965, 970 (Pa.Super. 2002) (en banc).

      In Pennsylvania, competency is a threshold legal issue to be decided by

the trial court. Commonwealth v. Hutchinson, 611 Pa. 280, 25 A.3d 277,

290 (2011). Although witnesses are generally presumed to be competent,

Pennsylvania law presently requires that child witnesses be examined

for competency.     Pa.R.E 601(a). Our Supreme Court has explained, “[t]he

capacity of young children to testify has always been a concern as their

immaturity can impact their ability to meet the minimal legal requirements of

competency.” Delbridge, supra, 855 A.2d at 39.

             [W]here a child under the age of 14 is called to testify as a
      witness, the trial court must make an independent determination
      of competency, which requires a finding that the witness
      possesses (1) a capacity to communicate, including both an ability
      to understand questions and to frame and express intelligent
      answers; (2) the mental capacity to observe the actual occurrence
      and the capacity of remembering what it is that he or she is called
      to testify about; and (3) a consciousness of the duty to speak the
      truth.


                                      - 13 -
J-A14043-22


Commonwealth v. Walter, 625 Pa. 522, 93 A.3d 442, 451 (2014).

      “A competency hearing of a minor witness is directed to the mental

capacity of that witness to perceive the nature of the events about which he

or she is called to testify, to understand questions about that subject matter,

to communicate about the subject at issue, to recall information, to distinguish

fact from fantasy, and to tell the truth.” Hutchinson, supra, 25 A.3d at 290

(citation omitted). Notably, a competency determination does not involve an

assessment of credibility. Walter, supra, 93 A.3d at 451.

      Here, in ruling on the competency issue, the trial court relevantly

indicated the following on the record:

            THE COURT: Based on my…inquiry here in open court with
      the court reporter and [Appellant] present, I do find [C.R.] is
      competent to testify. She has exhibited the ability to answer
      questions and articulate the answers correctly.
              Is it daytime, night[.] Her baby Yoda is green. What her
      brother’s and sister’s names are, where she goes to school, the
      name of the van driver, the name of the teacher, what her favorite
      activity is in school, whether her brothers or sisters are older than
      her or younger than her. She was able to identify correctly what
      is a lie as opposed to what is telling the truth. And she—while she
      did say more than once telling a lie is good and bad, she did also
      articulate that telling a lie is bad, and that she is punished—she
      can be punished…if she does tell a lie or does something to break
      the rules. She has to sit in the choice chair. And the other
      comments that she made on the record.
          So based on the totality of it all, I do find that she is
      competent and will permit her to testify.
            [ADA]: Judge, I will also ask the record to reflect that a
      number of times she looked over to [Appellant] and then
      ultimately identified [Appellant].
           THE COURT: Yes. It was clear to the Court she spotted
      [Appellant] immediately, and she kept diverting her attention


                                     - 14 -
J-A14043-22


      away from—I sat in the opposite line of sight. She kept looking
      back over her shoulder to see [Appellant].

N.T., 12/7/20, at 59-60.

      Further, in support of its competency determination, the trial court

indicated the following in its opinion:

            [T]he trial court held a competency hearing outside the
      presence of the jury and the court conducted an inquiry with the
      above-referenced competency test in mind. In the colloquy, the
      court assessed C.R.’s ability to accurately describe people, events,
      and relationships. N.T., 12/7/20, at 45-49. The court found C.R.
      was able to discern the differences between the truth and a lie,
      and C.R. recognized the duty to tell the truth. [Id.] at 44-56. The
      court entertained oral argument regarding C.R.’s competency and
      the court subsequently allowed her to testify in front of the jury.
      [Id.] at 58-61. The inquiry conducted supports [the trial] court’s
      decision to allow her to testify at trial.

Trial Court Opinion, filed 10/26/21, at 12.

      Our review of the record supports the trial court’s determination. For

example, during the competency hearing, C.R. testified she knows that a lie

is “bad,” and she gets in trouble when she tells a lie. N.T., 12/7/20, at 50-53.

The trial judge asked her various questions regarding the time of day and the

color of the judge’s robe, and C.R. was able to identify which statements were

lies. Id. at 50-51. Further, C.R. confirmed she knew who “Ray is,” and she

identified “Ray” by pointing at Appellant in the courtroom. Id. at 53. C.R.

acknowledged she is in kindergarten, and she has to follow the school’s rules,

including being quiet and keeping her area clean. Id. at 54. She told the trial

court that, if she does not follow the rules at school, she has to sit in a “choice



                                      - 15 -
J-A14043-22


chair.” Id. C.R. promised the trial court judge that, when she returned to

court, she would tell the truth. Id. at 56.

      The trial court analyzed the competency factors set forth in Walter,

supra, and concluded that C.R. was able to communicate and accurately

recall, as well as understood her duty to tell the truth. Our review of the

record supports the trial courts findings, and we, thus, find no abuse of

discretion. To the extent Appellant asks that we reweigh the evidence given

during the competency hearing, we decline to do so. See id.

      In his fourth issue, Appellant alleges various errors in the trial court’s

evidentiary rulings at trial. He suggests the trial court erred in playing

Appellant’s “confession” interview multiple times, placing restrictions on the

defense as it relates to evidence regarding the voluntariness of Appellant’s

confession, denying defense counsel the opportunity to introduce Children and

Youth “unfounded” reports as it relates to allegations of sexual abuse made

by D.D. and S.T, denying defense counsel the opportunity to inquire into the

substance of the discussion between Officer Van Deusen and Appellant, and

denying defense counsel the opportunity to demonstrate Office Mackrell was

dishonest or mistaken about the order of events in the interview. We find

Appellant’s issue to be waived.

      It is well-settled that the failure to develop an adequate argument in an

appellate brief may result in waiver of the claim under Pa.R.A.P. 2119.

Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa.Super. 2007) (en


                                    - 16 -
J-A14043-22


banc) (citation omitted). “[A]rguments which are not appropriately developed

are waived.” Lackner v. Glosser, 892 A.2d 21, 29–30 (Pa.Super. 2006)

(citations omitted). “When issues are not properly raised and developed in

briefs, or when the briefs are wholly inadequate to present specific issues for

review, a Court will not consider the merits thereof.” Commonwealth v.

Maris, 629 A.2d 1014, 1017 (Pa.Super. 1993). “[W]here an appellate brief

fails to provide any discussion of a claim with citation to relevant authority or

fails to develop the issue in any other meaningful fashion capable of review

that claim is waived.” In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011).

       In the case sub judice, in his fourth issue, Appellant presents a list of

alleged evidentiary errors. See Appellant’s Brief at 33-35. However, aside

from making bald assertions of error, Appellant has not developed his claims.

He has not developed his argument or provided any meaningful discussion of

relevant authority.6 It is not this Court’s duty to develop arguments for an

appellant. See Maris, supra. The defects in Appellant’s brief precludes us

from conducting meaningful appellate review of this issue.         In re W.H.,

supra. Thus, we find Appellant’s issue to be waived.




____________________________________________


6 The only authority provided by Appellant is for the general proposition that
“the erroneous admission of harmful or prejudicial evidence constitutes
reversible error.” Appellant’s Brief at 33 (citing Partlow v. Gray, 165 A.3d
1013, 1016-17 (Pa.Super. 2017); Commonwealth v. Salazar, 2018 WL
1477217 (Pa.Super. 3/27/18) (unpublished memorandum)).


                                          - 17 -
J-A14043-22


       In his fifth issue, Appellant alleges the trial court erred in refusing to

give a missing evidence and/or missing witness jury instruction.7

       As it relates to his allegation regarding the missing evidence instruction,

Appellant’s entire appellate argument is as follows (verbatim):

              The trial court erred in refusing a missing evidence
       instruction to the jury. R.R. 190a-238a. The defense is not at
       fault for the police failure to record the entirety of the interview
       with [Appellant]. While the Commonwealth is correct that certain
       portions of the recorded interview would not be permissible
       evidence because there would be no way to avoid the CVSA, the
       Commonwealth must suffer the consequence of not recording the
       entire interview through a missing evidence instruction.

Appellant’s Brief at 35-36.

       Aside from baldly asserting trial court error, Appellant has not developed

his appellate argument regarding a missing evidence instruction. Specifically,

he has not provided discussion of the claim with citation to relevant authority

or otherwise developed the claim in a meaningful fashion capable of review.

Thus, this issue has been waived on this basis.         See In re W.H., supra;

Beshore, supra.

       As it relates to his allegation regarding the missing witness instruction,

Appellant’s entire appellate argument is as follows (verbatim):

             The trial court erred in refusing an absence of witness
       instruction as to Officer Van Deusen. R.R. 190a-238a. Officer
       Van Deusen was not called by the Commonwealth to testify that
       he participated in the interview, nor that he met with and spoke
       with [Appellant], nor that he advised [Appellant] that he did not
____________________________________________


7 Appellant presents no citation to authority in his brief as it relates to his fifth
issue, which spans one and one-half pages. Appellant’s Brief at 35-36.

                                          - 18 -
J-A14043-22


      find [Appellant] to be credible in his denial of wrongdoing. Officer
      Van Deusen is a police officer and, while available to the defense,
      would be a natural and expected witness for the Commonwealth.
             The defense need not prove affirmatively that the purported
      “confession” was voluntary, but rather, the duty is on the
      Commonwealth to establish it was voluntary. Failure to call Officer
      Van Deusen was a “hole” in the testimony that the defense was
      entitled to use in its efforts to demonstrate that the “confession”
      was not voluntary.

Appellant’s Brief at 36.

      Aside from baldly asserting trial court error, Appellant has not developed

his appellate argument regarding a missing witness instruction. Specifically,

he has not provided discussion of the claim with citation to relevant authority

or otherwise developed the claim in a meaningful fashion capable of review.

Thus, this issue has been waived on this basis.      See In re W.H., supra;

Beshore, supra.

      Further, we note we have reviewed the record, including the pages of

the trial transcript cited by Appellant, and find no indication that Appellant

requested a missing evidence or missing witness jury instruction. In any

event, Appellant lodged no objection to the jury instruction after it was given

by Judge Moyle. N.T., 12/9/20, at 76 (defense counsel indicating no objection

to the jury instruction); 81 (defense counsel indicating he had nothing further

to add before the trial court excused the jury). Thus, he has waived his

challenges to the jury instruction on this basis as well. Pa.R.Crim.P. 647(C)

(“No portions of the charge nor omissions from the charge may be assigned

as error, unless specific objections are made thereto before the jury retires to

                                     - 19 -
J-A14043-22


deliberate.”); Commonwealth v. Sanchez, 623 Pa. 253, 82 A.3d 943, 978

(2013) (holding specific exception shall be taken to the language or omission

of language in a jury instruction in order to preserve challenges for appeal).

      In his sixth claim, Appellant contends the trial court abused its discretion

in imposing consecutive sentences. Specifically, Appellant avers the trial court

erred when it ordered the sentences for counts I, III, IV, VI, and VII to run

consecutively as opposed to concurrently to each other.        He suggests that

since all of the counts arose from a single incident the aggregate sentence is

manifestly unreasonable.

      Appellant’s issues present a challenge to the discretionary aspects of his

sentence. “[C]hallenges to the discretionary aspects of sentencing do not

entitle an appellant to review as of right.” Commonwealth v. Derry, 150

A.3d 987, 991 (Pa.Super. 2016) (citation omitted). Rather, before reaching

the merits of such claims, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issues; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence; and (4) whether
      the concise statement raises a substantial question that the
      sentence is inappropriate under the sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa.Super. 2011) (citation

omitted). Here, assuming, arguendo, all of these requirements have been

met, we conclude Appellant’s sentencing issue is meritless.

      Our standard of review concerning the discretionary aspects of

sentencing is as follows:

                                     - 20 -
J-A14043-22


     Sentencing is a matter vested in the sound discretion of the
     sentencing judge, and a sentence will not be disturbed on appeal
     absent a manifest abuse of discretion. In this context, an abuse
     of discretion is not shown merely by an error in judgment. Rather,
     the appellant must establish, by reference to the record, that the
     sentencing court ignored or misapplied the law, exercised its
     judgment for reasons of partiality, prejudice, bias or ill will, or
     arrived at a manifestly unreasonable decision.

Commonwealth v. Hyland, 875 A.2d 1175, 1184 (Pa.Super. 2005).

     42 Pa.C.S.A. § 9721(b) offers the following guidance to the trial court’s

sentencing determination:

     [T]he sentence imposed should call for confinement that is
     consistent with the protection of the public, the gravity of the
     offense as it relates to the impact on the life of the victim and on
     the community, and the rehabilitative needs of the defendant.

42 Pa.C.S.A. § 9721(b).

     Furthermore,

     Section 9781(c) specifically defines three instances in which the
     appellate courts should vacate a sentence and remand: (1) the
     sentencing court applied the guidelines erroneously; (2) the
     sentence falls within the guidelines, but is “clearly unreasonable”
     based on the circumstances of the case; and (3) the sentence falls
     outside of the guidelines and is “unreasonable.” 42 Pa.C.S.A. §
     9781(c). Under 42 Pa.C.S.A. § 9781(d), the appellate courts must
     review the record and consider the nature and circumstances of
     the offense, the sentencing court’s observations of the defendant,
     the findings that formed the basis of the sentence, and the
     sentencing guidelines. The weighing of factors under 42 Pa.C.S.A.
     § 9721(b) is exclusively for the sentencing court, and an appellate
     court may not substitute its own weighing of those factors. The
     primary consideration, therefore, is whether the court imposed an
     individualized sentence, and whether the sentence was
     nonetheless unreasonable for sentences falling outside the
     guidelines, or clearly unreasonable for sentences falling within the
     guidelines, pursuant to 42 Pa.C.S.A. § 9781(c).

Commonwealth v. Bricker, 41 A.3d 872, 875-76 (Pa.Super. 2012) (citations

                                    - 21 -
J-A14043-22


omitted).

            When imposing sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant’s prior criminal record, age, personal characteristics
      and potential for rehabilitation. Where pre-sentence reports exist,
      we shall…presume that the sentencing judge was aware of
      relevant information regarding the defendant’s character and
      weighed those considerations along with mitigating statutory
      factors.

Commonwealth v. Antidormi, 84 A.3d 736, 761 (Pa.Super. 2014)

(quotation marks and quotation omitted).

      Moreover, we note the “imposition of consecutive rather than concurrent

sentences lies within the sound discretion of the sentencing court.”

Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa.Super. 2013) (citation

omitted). It is well-accepted “in imposing a sentence, the trial [court] may

determine whether, given the facts of a particular case, a sentence should run

consecutive to or concurrent with another sentence being imposed.”

Commonwealth v. Wright, 832 A.2d 1104, 1107 (Pa.Super. 2003).

      Here, during the sentencing hearing, the trial court received evidence

indicating that, in addition to the current victim, two other victims reported

they had been sexually abused by Appellant when they were young children.

N.T., 4/22/21, at 15.    Paula Brust, a counselor in private practice and a

member of the Sexual Offender Assessment Board, testified the fact Appellant

has “multiple minor victims” makes him a greater risk to the community. Id.

Further, Ms. Brust testified she reviewed Appellant’s prior criminal history and


                                     - 22 -
J-A14043-22


discovered he had been arrested for delivery of a controlled substance in 1991,

arrested for dealing in stolen property in 1996, arrested for violating his

probation in 1997, convicted of a theft offense in 1997, and arrested for

possession of cocaine in 1998. Id. at 18-19. Ms. Brust noted Appellant was

forty-five years old when he sexually assaulted the four-year-old victim, and

Appellant suffers from post-traumatic stress disorder. Id. at 19-20.

      The victim’s father provided the trial court with a victim impact

statement and testified at Appellant’s sentencing hearing. He testified

Appellant is related to him. He indicated that Appellant’s sexual abuse of C.R.

is “going to change her forever[, and] [s]he is never going to look at a man

the same again moving forward in her life.” Id. at 25. He testified Appellant

destroyed C.R.’s innocence, as well as the relationship of “three generations

of” a family. Id. at 26.

      The victim’s mother provided the trial court with a victim impact

statement.    She informed the trial court that, when she first learned of

Appellant’s sexual abuse of her daughter, she “passed out on the floor.” Id.

at 27. She told the trial court the victim will not sleep in her own bed, suffers

nightmares, and will not wipe herself when she goes to the bathroom. Id.

      The trial court provided Appellant with his right to allocution; however,

Appellant declined to make a statement. Id. at 36. Defense counsel sought

leniency and indicated that Appellant had not been involved in the criminal

justice system since he was twenty-four years old in 1998. Id. He requested


                                     - 23 -
J-A14043-22


that, since all of the charges stemmed from the same criminal incident, the

trial court impose all sentences concurrently. Id.

      The trial court indicated it had presided over Appellant’s trial and

provided the following reasoning in sentencing Appellant to consecutive

sentences:

             [A]s [the victim’s father] alluded to, this trial and this
      incident or incidents and the resulting trial—the resulting arrest,
      trial, and now today’s proceedings have fractured a once unified
      family.
            So, there is collateral damage resulting from [Appellant’s]
      acts. But this victim at a very tender age did have the fortitude
      to come into court and to testify in an open court in the presence
      of [Appellant].
            And at the end of the trial the jury after weighing the
      evidence did find you guilty, sir, of all charges. So, I also had the
      opportunity to review the presentence investigation [report], the
      victim impact statement that was submitted by [the victim’s
      father], [and] the statement of the [victim’s] mother that was
      read into court.
                                   ***
            So, your aggregate sentence here today, sir, is a minimum
      of 18 to a maximum of 36 years in a state correctional institution.

Id. at 37-39.

      We find no abuse of discretion in the trial court’s imposition of

consecutive sentences. The record reveals the trial court imposed an

individualized sentence consistent with the protection of the public, the gravity

of the offense as it relates to the impact on the life of the victim and the

community, and the rehabilitative needs of Appellant. 42 Pa.C.S.A. § 9721(b).

The trial court gave ample reasons for imposing the sentences consecutively.



                                     - 24 -
J-A14043-22


      Although Appellant asserts his aggregate sentence is manifestly

excessive since the charges allegedly rose out of the same criminal incident,

we note Appellant is not entitled to a “volume discount” in the form of

concurrent sentences. See Commonwealth v. Austin, 66 A.3d 798

(Pa.Super. 2013). Rather, the imposition of consecutive sentences was within

the trial court’s discretion. Id. Thus, Appellant’s final claim is meritless.

      For all of the foregoing reasons, we affirm.

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




                                     - 25 -